Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

DETAILED ACTION

This office action is in response to applicant's supplemental amendment Arguments/Remarks filed 09/09/2022.  Claims 1, 3, 5, 7-10, 12-13 are pending, claims 2, 4, 6, 11, and 14 are cancelled. 
Response to Arguments

     Response to applicant’s argument with respect to the rejected claims 1-3, 7-8, 10 under Claim Rejections - 35 USC § 103 is moot as the applicant’s amendments to independent claims 1 and 7 overcomes the claim rejections and puts independent claims 1, 7, and their dependent claims 3, 5, and 8-10 are in condition for allowance, therefore, the Claim Rejections - 35 U.S.C. § 103 with respect to claims 1, 3, 5, 7-10 withdrawn, and claims 2 and 4 are cancelled.  
     Regarding Claim Rejections -35 USC §103(a):  Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the independent claim 12 define a patentable invention without specifically pointing out how the language of claim 12 patentably distinguishes them from the references, applicant argues that claim 12 is amended with allowable subject matter of dependent claim 4, applicant ONLY amended with part of limitations of claim 4, and amending with piecemeal selectively braking the limitation of claim 4, adding the piecemeal to broadest claim 12, and further removing more limitations from the broadest independent claim 12 to make it more broader, making an independent claim more broader does NOT make the claim allowable, as applicant states in arguments that claim 12 is different in scope from claim 1, removing more limitations does not make claim 12 more similar to claim 12, the full allowable limitations of claim 4 (currently cancelled claim) as follows: “further comprising: generating, based on information other than the measurement data, a second proximity determination result associated with the user device, wherein the measurement data is transmitted to the management device since the first proximity determination result and the second proximity determination result are different”.        
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 (AIA ) which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made. 

   Claim 12-13 are rejected under Claim Rejections - 35 U.S.C. § 103 (AIA ) as being unpatentable over Tjandra (Tjandra, U. S. Publication No. 20150301526) in view of Ota (Ota, U. S. Publication No. 20060052933).       Regarding independent claim 12, Tjandra discloses a method for operating a user device (e.g., Fig., 3, prg. [0024], lines 10-11, the user device 103) in a smart car system (e.g., Fig. 1-5, prg. [0030], lines 1-3, vehicle device (107), vehicle-mounted controller/device) in smart vehicle (108) system), the method comprising: receiving, from a management device (e.g., Fig. 3, user device 103, receiving from server (management device) (301)), a first proximity determination result generated by a vehicle device, based on measurement data (e.g., prg. [0040], page 2, claim 27, the generated results of vehicle device (107)); displaying the first proximity determination result (e.g., prg. [0040], page 2, user device (103) with display); and transmitting, to the management device, an [error report] including a second proximity determination result selected by user made by the vehicle device (e.g., prg. [0040], page 2, claim 27).      Although, Tjandra discusses the vehicle device proximity sensor (e.g., prg. [0050]), however, Tjandra does not specifically discuss the use of proximity information and errors, therefore, for clarification, a secondary reference, Ota in related art dealing with vehicle proximity information and error information (e.g. prg. [0002], [0007], lines 3-8, [0011], lines 1-6, vehicle proximity information and error information, and displaying information), Ota teaches the use of proximity information (e.g., prg. [34], lines 15, and 40-50, the proximity information calculated according to specific measured results, prg. [0041], lines 8-15, page 6, claim 5, lines 2-5, error information calculations).       Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to include Ota’s vehicle device use of proximity information and error information with Tjandra’s vehicle device proximity sensor to provide the vehicle system with proximity information creates safer environment for the vehicle that is cost effective and prevents dangerous collision (e.g., Ota, prg. [0008], lines 3-19).      Regarding claim 13, Tjandra in view of Ota teach all the limitations in claim 12, and further, Ota teaches wherein the error report comprises at least one of an indicator indicating occurrence of an error, information indicating a point in time at which an error occurs (e.g., prg. [0035]), a content of determination which is identified as an error (e.g., prg. [0041], lines 8-15, page 6, claim 5, lines 2-5). 
Allowable Subject Matter

    Claims 1, 3, 5, and 7-10 are allowed.  
Reasons for Allowance
      The prior art specifically Tjandra and  Ota failed to render obviousness in combination or individually and failed to anticipate individually the following underlined limitations:      A method for operating a vehicle device in a smart car system, the method comprising: receiving at least one signal transmitted from a user device; transmitting, to a management device, measurement data associated with the at least one signal; generating, based on the measurement data, a first proximity determination result associated with the user device; generating, based on information other than the measurement data, a second proximity determination result associated with the user device; transmitting the measurement data to the management device, in case that the first proximity determination result and the second proximity determination result are different; and receiving, from the management device, updated mapping information that is based on the measurement data and proximity information of the first proximity determination result, as disclosed in independent claims 1 and 7.       For these reasons, independent claims 1 and 7 are allowed, dependent claims 3 and 5 are dependent of independent claim 1, and dependent claims 8-10 are dependent of independent claim 7, and are allowed for the same reason set forth in independent claims 1 and 7. 

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).      A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action


Inquiry

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shaima Q. Aminzay whose telephone number is 571-272-7874.  The examiner can normally be reached on 9:00 AM -5:00 PM.If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin (Yuwen) Pan can be reached on 571-272-7855.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/SHAIMA Q AMINZAY/Primary Examiner, Art Unit 2649                                                                                                                                                                                                        
August 27, 2022